UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES R. PLEGER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-03-190)


Submitted:   July 16, 2004                 Decided:   August 17, 2004


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Assistant United States Attorney, Colleen M. Shook, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James R. Pleger appeals his conviction of one count of

violating 18 U.S.C. § 641 (2000), theft of federal government

property.     We affirm.   Following Pleger’s plea of not guilty, a

magistrate judge conducted a bench trial and concluded Pleger

committed the charged offense.      The magistrate judge sentenced

Pleger to a term of probation for one year, a $500 fine, a special

assessment of $25, and, as a special condition of probation,

forty-eight hours in jail.    Pleger appealed to the district court,

which, following a hearing, affirmed.    Pleger timely appealed, and

argues that there was insufficient evidence to convict him of

violating 18 U.S.C. § 641.

            Under § 641, the Government had to prove that Pleger:

(1) took property; (2) of the United States; (3) with the intent to

deprive the United States of ownership; and (4) that the value of

the items was less than $1000.    See 18 U.S.C. § 641.   A defendant

challenging the sufficiency of evidence to support his conviction

“bears a heavy burden.”     United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997). In reviewing a sufficiency challenge, “[t]he

verdict . . . must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).    This court has

defined “substantial evidence,” in the context of a criminal

action, as that evidence which a reasonable finder of fact could


                                 - 2 -
accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.        See United States v.

Newsome, 322 F.3d 328, 333 (4th Cir. 2003).

           Guided by this standard, we have thoroughly reviewed the

submissions of the parties and conclude that there was sufficient

evidence from which a rational fact finder could conclude that

Pleger violated § 641.        We therefore affirm Pleger’s conviction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -